 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JUANITA MACHADO,                                   No. 2:17-cv-02430-TLN-CKD PS
12                        Plaintiff,
13            v.                                        ORDER
14   J.A. LIZARRAGO,
15                        Defendant.
16

17            Plaintiff, proceeding in this action pro se and in forma pauperis, has requested an

18   extension of the deadline for filing a third amended complaint. (ECF No. 46.)

19            Good cause appearing, IT IS HEREBY ORDERED that plaintiff’s motion for an

20   extension of time (ECF No. 46) is granted and the September 3, 2019 deadline to file a third

21   amended complaint is extended by thirty days to October 3, 2019.

22            Plaintiff is reminded that failure to file an amended complaint in accordance with this and

23   the court’s previous orders will result in a recommendation that this action be dismissed.

24   Dated: September 9, 2019
                                                       _____________________________________
25
                                                       CAROLYN K. DELANEY
26                                                     UNITED STATES MAGISTRATE JUDGE

27

28   15 machado2430.eot

                                                       1
